Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 3, 2020

                                        No. 04-19-00795-CV

                                       David RODRIGUEZ,
                                             Appellant

                                                 v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellees

                     From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI16263
                         Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           Appellant’s motion for en banc reconsideration is DENIED. See TEX. R. APP. P. 49.7.

           It is so ORDERED on February 3, 2020.
                                                              PER CURIAM



           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ
                        CLERK OF COURT